Citation Nr: 0027963	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  98-10 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for transient 
situational disturbance (includes a claim for mental stress).

2.  Entitlement to service connection for right inguinal 
hernia.

3.  Entitlement to service connection for a stomach disorder, 
to include gastritis.

4.  Entitlement to an original evaluation for hemorrhoids 
with a lax anal sphincter, in excess of 30 percent disabling.

5.  Entitlement to a compensable evaluation for bilateral 
otitis media and externa. 

6.  Entitlement to a compensable evaluation for a scar of the 
chin (includes a claim for a head injury). 





REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from April 1974 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In the June 1998 notice of disagreement, the veteran's 
attorney raised the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran's VA Form 9, dated in July 1998, raises the issues of 
service connection for knee and back disabilities (new and 
material evidence to reopen the claims).  The Board refers 
these issues to the RO for appropriate action.

In a July 1999 rating action, the RO assigned a compensable 
disability evaluation for the veteran's service-connected 
hemorrhoids with a lax anal sphincter and service connection 
and a 10 percent evaluation for tinnitus, thus rendering moot 
his claim for a 10 percent evaluation for two or more 
noncompensable service-connected disabilities that are 
permanent and clearly interfere with normal employment.  See 
38 C.F.R. § 3.324 (1999).  The RO has also not certified this 
issue to the Board on appeal.  Accordingly, the Board will 
confine its determination to the issues as set forth on the 
title page.

In approximately August 1999, the claims file was transferred 
to the Lincoln, Nebraska RO due to a change in the veteran's 
residence.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for right 
inguinal hernia; transient situational disturbance, to 
include a claim for mental stress; and a stomach disorder, to 
include gastritis, are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.

2.  The veteran's service-connected hemorrhoids with a lax 
anal sphincter are manifested by light leakage without 
frequent episodes of involuntary bowel movements.  

3.  The veteran's service-connected chronic otitis media and 
externa are manifested by erythema and swelling of the outer 
canal, requiring prolonged treatment.

4.  The veteran's service-connected scar of the chin is not 
productive of more than slight disfigurement.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for right 
inguinal hernia; transient situational disturbance, to 
include a claim for mental stress; and a stomach disorder, to 
include gastritis, are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for an evaluation in excess of 30 percent 
for hemorrhoids with a lax anal sphincter have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Codes 7332, 7336 (1999).

3.  The criteria for a 10 percent evaluation for otitis media 
and externa have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.87, Diagnostic Code 6200, 6210 (1999).

4.  The criteria for a compensable evaluation for a scar of 
the chin have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran is seeking service connection for a right 
inguinal hernia; transient situational disturbance, to 
include a claim for mental stress; and a stomach disorder, to 
include gastritis.  The legal question to be answered 
initially is whether a veteran has presented evidence of 
well-grounded claims; that is, claims that are plausible.  If 
an issue is not well grounded, it must fail and VA has no 
duty to assist with any further development.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
these claims are not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the veteran's service medical records show 
complaints of lower abdominal pain.  According to a June 1977 
service treatment record, the veteran complained of right 
inguinal pain for one month.  The record reveals a 
provisional diagnosis of a right inguinal hernia.  The 
diagnosis after the examination, however, was a possible 
groin muscle strain or possible resolving right epididymitis.  
The subsequent service medical records are negative for a 
finding of a right inguinal hernia.  

The service medical records also reveal that in September 
1974 the veteran was diagnosed with transient situational 
disturbance because he was having trouble adjusting to 
military life after five months of service.  A March 1976 
psychiatric evaluation treatment note contains a diagnostic 
impression of immature personality disorder.  The veteran had 
been seen due to complaints of an inability to conform to 
military life.

In addition, the service medical records show that the 
veteran complained of stomach and digestive trouble.  During 
service he was generally diagnosed with gastritis, although 
in August 1974 he was diagnosed with hyperacidity and in 
March 1975 with a possible ulcer.

The February 1978 separation examination report is negative 
for a right inguinal hernia; a stomach disorder, to include 
gastritis or an ulcer; or a psychiatric disorder.  

The post-service medical evidence is negative for a right 
inguinal hernia.  Private outpatient medical records from the 
late 1980s indicate that the veteran had stomach trouble.  
Later private and VA records reveal that the veteran has 
chronic gastritis and duodenal ulcers.

After carefully considering the evidence, the Board is 
compelled to find that the foregoing service-connections 
claims are not well grounded.  First, there is no confirmed 
diagnosis of a right inguinal hernia documented in the 
veteran's service medical records.  Furthermore, there is no 
post service medical evidence documenting that the veteran 
currently has a right inguinal hernia.  Therefore without 
current evidence of disability, in this case a right inguinal 
hernia, this claim must be denied.

Second, to the extent the veteran is claiming service 
connection for immature personality disorder, this is not 
considered a disability pursuant to regulations and cannot be 
service connected.  38 C.F.R. §§ 3.303(c); 4.9 (1999).  
During service, the veteran was also diagnosed with a 
transient situational disturbance.  Leaving aside the 
question of whether this represents a chronic acquired 
psychiatric disorder, as opposed to an acute and transitory 
disturbance, the evidence of record includes no diagnosis of 
transient situational disturbance, to include mental stress, 
or any other psychiatric disorder, subsequent to service.  
Without a current diagnosis of an acquired psychiatric 
disorder, a well-grounded claim has not been presented.  
Thus, the claim for service connection for transient 
situational disturbance, to include a claim for mental 
stress, must be denied.

As to direct service connection for a stomach disorder, 
although the veteran has been diagnosed currently as having 
chronic gastritis and various gastric ulcers, there is no 
evidence of a chronic stomach disorder during service.  As 
noted, the service medical records fail to show that the 
gastritis diagnosed in service was chronic.  Nevertheless, 
even if the veteran could establish a chronic stomach 
disorder, to include gastritis, during service, there is no 
competent medical evidence in the record showing a nexus 
between any current stomach disorder and his period of 
service.  See Epps and Caluza.  

Moreover, there is no basis under either prong of 38 C.F.R. § 
3.303(b) for finding the veteran's claims well grounded.  As 
to continuity of symptomatology, the veteran and his attorney 
essentially argue that because he has had continuing symptoms 
of a right inguinal hernia; psychiatric symptomatology; and 
an upset stomach, he has established the continuity of his 
conditions ever since service.  It is true that the veteran 
is competent to describe the symptoms that he has 
experienced.  See Savage, 10 Vet. App. at 497; Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994) (lay evidence is competent to 
establish features or symptoms of injury or illness).  
However, the mere existence of such symptomatology does not 
necessarily mean that there is a nexus between the veteran's 
present condition and his inservice symptomatology, as 
required by Savage, 10 Vet. App. at 495-97.  Such 
determinations would require specialized knowledge or 
training and are, thus, beyond the competency of a lay 
person.  See Layno, 6 Vet. App. at 470. 

Chronicity under 38 C.F.R. § 3.303(b) does not apply to the 
claims for a right inguinal hernia and transient situational 
disturbance because, as noted, there is no competent evidence 
showing that the veteran currently has these disorders.

As to chronicity under 38 C.F.R. § 3.303(b), although the 
veteran is currently diagnosed with chronic gastritis and 
stomach related ulcers, the record shows that these diagnoses 
were first made in the 1980s, nearly 20 years following his 
discharge from service.  There is neither evidence that he 
was diagnosed with a chronic stomach condition in service or 
within an applicable presumption period nor a medical opinion 
since then that his conditions experienced in service were 
chronic then, and thus he has not submitted a well-grounded 
claim based on the existence of the same chronic condition 
during service and currently.  See 38 U.S.C.A. § 1112(a)(1) 
(West 1991); 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a) 
(1999); Savage.  

The only evidence that relates the veteran's claimed 
disorders to his military service is his own statements that 
he provided in support of his claims.  These statements, 
however, do not satisfy the requirement for medical evidence 
of a connection between any current claimed disorder and his 
service because, as a lay person, the veteran is not 
competent to provide a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran had a right inguinal 
hernia; a chronic acquired psychiatric disorder; or a stomach 
disorder, to include chronic gastritis, and as the appellant 
has submitted no medical opinion or other competent evidence 
to support his claim that his claimed disorders are in any 
way related to his period of service, the Board finds that he 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefits sought on appeal are denied.  

Contrary to the veteran and his representative's belief that 
VA should develop his claims further, the Board notes that, 
absent the submission and establishment of a well-grounded 
claim, VA cannot undertake to assist a veteran in developing 
facts pertinent to that claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).  Hence, the benefits sought on appeal are 
denied.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).



II.  Original ratings

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring that the VA fulfill the statutorily required duty 
to assist found in 38 U.S.C.A. § 5107(a) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  With respect to the veteran's 
claims, the Board is satisfied that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes that in December 1998 the veteran's attorney requested 
new examinations.  Such examinations, which the Board finds 
adequate for rating purposes, subsequently have been afforded 
the veteran.

A.  Hemorrhoids with lax anal sphincter

VA examined the veteran in November 1997 with respect to his 
increased rating claim for hemorrhoids.  The veteran provided 
the following complaints.  He described continual leakage of 
a small amount of light brown fluid.  He used pads, which he 
had to change twice a day.  About twice a week he would 
develop slight constipation, at which time there was a small 
amount of bright bleeding with the stools.  For treatment, 
the veteran would use a Sitz bath twice a day, stool 
softeners to prevent constipation, and pads for protection.  
Physical examination revealed fecal leakage as evidenced by a 
small amount of light fluid, slightly brown, noted at both 
the rectum entrance and on the pads and shorts.  Also, there 
appeared to be a slight looseness to the lumen itself.  No 
fissures were noted, but the veteran reported that VA 
performed a hemorrhoidectomy five months before, and at that 
time the surgeons discovered a fistula.  The current examiner 
noted that he did not have a copy of the surgical report so 
he could not diagnose a current fistula.  There was no 
evidence of bleeding.  The diagnosis was a history of rectal 
surgery approximately five months before; a small amount of 
continuous, light brown fecal leakage; and slight looseness 
noted to the lumen.

Subsequent private and VA outpatient records cumulatively 
show complaints of bloody stools, but they are not 
specifically linked to hemorrhoids.  

VA examined the veteran in March 1999.  Based on a review of 
the claims file, the examiner noted a history of seven 
surgeries for his hemorrhoid condition since the early 1980s.  
Furthermore, he developed two rectal fistulas, which required 
surgery twice.  The veteran's history also showed that he had 
abnormal sphincter control resulting in incontinence for the 
last two years; fecal leakage and involuntary bowel movements 
about once a month; and intermittent rectal bleeding when 
constipated.  Physical examination revealed fecal leakage 
evidenced by maceration around the anus.  Moreover, he had a 
lax anal sphincter with no signs of anemia.  No fissures or 
hemorrhoids or evidence of bleeding were noted.  The examiner 
diagnosed hemorrhoids, corrected by surgery, but complicated 
by a lax anal sphincter.

Where there is extensive leakage and fairly frequent 
involuntary bowel movements, a 60 percent rating is 
warranted.  When there is occasional involuntary bowel 
movements, necessitating wearing of pad, a 30 percent 
evaluation is assigned.  Constant slight or occasional 
moderate leakage is given a 10 percent rating, and sphincter 
impairment healed or slight, without leakage is 
noncompensable.  38 C.F.R. § 4.114 Diagnostic Code 7332.

The maximum rating under Diagnostic Code 7336, external or 
internal hemorrhoids, is 20 percent, and the veteran 
currently has a 30 percent evaluation for his hemorrhoids, 
with impairment of sphincter control.  Clearly the only path 
for an increased evaluation is via Diagnostic Code 7332, 
governing impairment of sphincter control. 

The veteran's original claim for service connection for 
hemorrhoids with a lax anal sphincter was initially granted 
by a rating decision in June 1998.  The RO assigned an 
original noncompensable rating percent under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336, effective from March 25, 1997.  
The veteran disagreed with this evaluation, and timely 
appealed the decision.  A July 1999 rating increased the 
evaluation to 10 percent, from March 25, 1997.  In a November 
1999 decision (during the pendency of the appeal) the RO 
assigned a 30 percent rating for hemorrhoids with a lax anal 
sphincter, effective from March 25, 1997.

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for hemorrhoids with a lax anal sphincter 
because there is no credible evidence that the veteran 
experiences extensive leakage and fairly frequent involuntary 
bowel movements.  For example, the VA examination reports 
discussed above describe light leakage and that the veteran 
had an involuntary bowel movement once a month.  Furthermore, 
the veteran has not subjectively reported frequent episodes 
of involuntary bowel movements.  Moreover, the private and VA 
outpatient clinic records over this period do not provide 
support for an increased rating.  Thus, without credible 
evidence of extensive leakage and fairly frequent involuntary 
bowel movements, a rating in excess of 30 percent disabling 
is not warranted.  In sum, the record does not show that the 
veteran experiences extensive leakage and fairly frequent 
involuntary bowel movements for assignment of a 60 percent 
rating.

In the light of the above, the Board finds the clear weight 
of the probative evidence is against the claim.  Accordingly, 
the benefit of the doubt doctrine is not for application 
because the overwhelming weight of the evidence is against 
the claim.

B.  Otitis media and externa

Under the Rating Schedule, a 10 percent rating is warranted 
for chronic, suppurative otitis media during the continuance 
of the suppurative process.  38 C.F.R. § 4.87a, Diagnostic 
Code 6200.  Also, a 10 percent rating is warranted for 
chronic otitis externa upon a showing of swelling, dry and 
scaly or serous discharge, and itching requiring frequent and 
prolonged treatment. 38 C.F.R. § 4.87, Diagnostic Code 6210.

The only evidence demonstrating active ear symptomatology is 
the report of a July 2000 VA consultation.  The treatment 
note indicates that for four months and intermittently prior 
to that, the veteran had had itching, "seizuring", and 
weeping problem of the external ear canals.  Q-tipping and 
irrigation had been used, but largely all therapy had been 
systemic oral antibiotic.  On examination, there was 


erythema and swelling of the outer canal.  The diagnosis was 
chronic external otitis, mixed bacterial and fungal.  This 
evidence was apparently sent to both the RO and the Board.  
The RO has not had the opportunity to consider this evidence, 
and the veteran has not waived such review.  Because this 
evidence presents a basis for an increased rating, to 10 
percent, as detailed below, the Board concludes that the 
veteran is not prejudiced by the Board's initial 
consideration of the evidence.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Due to the presence of swelling, erythema, and itching and 
the need for prolonged treatment, the Board finds that the 
requirements for a 10 percent evaluation under Diagnostic 
Code 6210 for otitis externa have been met.  No higher rating 
is provided under this code section.  The veteran clearly is 
not shown to have active otitis media, with suppuration, 
although this code section also provides no more than a 10 
percent evaluation.  Under these circumstances, the 
preponderance of the evidence supports the assignment of a 10 
percent evaluation.


C.  Scar of the chin

VA examined the veteran in November 1997 with respect to his 
chin.  According to the examination report, the veteran 
provided no specific complaints with respect to the scar on 
his chin.  Physical examination revealed a small, well-healed 
scar on the left side of his chin measuring 1.5 centimeters.  
The examiner diagnosed a small scar on the left side of his 
chin.

VA examined the veteran's chin scar again in March 1999.  The 
examiner indicated in the report that the claims file was 
reviewed.  The physical examination revealed a scar on the 
chin that was barely visible.  No tenderness, adherence or 
change in texture at the site of the scar was noted.  There 
was no evidence of ulceration or breakdown of the skin; 
keloid formation or depression; or evidence of underlying 
tissue loss.  There was no evidence of inflammation or edema; 
color change; or 
disfigurement.  There was no limitation of function due to 
the scar.  The diagnosis was a minor scar of the chin that 
did not amount to any disfigurement or disability.

Diagnostic codes that are potentially applicable in the 
instant case include those pertaining to scars under the 
provisions of 38 C.F.R. § 4.118.  Under Diagnostic Code 7800, 
moderately disfiguring scars of the head, face or neck 
warrant a 10 percent evaluation.  Slight disfigurement is 
assigned a noncompensable evaluation.  Scars that are 
superficial, tender and painful on objective demonstration 
warrant a 10 percent evaluation under Diagnostic Code 7804.  
Other scars are rated on limitation of function of part 
affected under Diagnostic Code 7805.

Based upon a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for a scar of the chin because, as 
noted above, there is no evidence of more than slight 
disfigurement and no evidence of tenderness of limitation of 
function.  Diagnostic Codes 7800, 7804, 7805.

The Board has considered the veteran's request for an 
advisory/independent medical opinion.  As noted earlier, in 
the absence of well-grounded claims, VA is under no duty to 
examine the veteran.  With respect to the claims for higher 
evaluations, the Board finds that the VA examinations and 
other evidence of record are adequate to rate the service-
connected disabilities, as the disorders at issue present no 
unusual, complex or extraordinary concerns, and neither the 
veteran nor his representative have presented any such 
specific reasons for further, specialized examinations.


ORDER

Service connection for right inguinal hernia; transient 
situational disturbance, to include a claim for mental 
stress; and a stomach disorder, to include gastritis, is 
denied.

A rating in excess of 30 percent for hemorrhoids with a lax 
anal sphincter is denied.

A 10 percent rating for otitis media and externa is allowed, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

A compensable rating for a scar of the chin is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



